Denied and Opinion Filed October 15, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01194-CV

                             IN RE QUINCY BLAKELY, Relator

                 Original Proceeding from the County Criminal Court No. 5
                                   Dallas County, Texas
                             Trial Court Cause No. M1461834

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       In this original proceeding, relator seeks a writ of mandamus ordering the trial court to

recall an arrest warrant issued on October 4, 2018 and close the underlying case from further

proceedings.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Relator’s petition

includes no evidence indicating that he has asked the trial court to recall the arrest warrant. As

such, relator’s request for extraordinary relief through an original proceeding is premature. See In

re Elizondo, No. 07-99-0142-CV, 1999 WL 285735, at *1 (Tex. App.—Amarillo May 5, 1999,

orig. proceeding) (mem. op.) (“It is premature to seek mandamus without the trial court first ruling

on or affirmatively refusing to rule on the very matters upon which relief is sought”); see also In

re Quintanilla, No. 13-17-00470-CV, 2017 WL 3726184, at *3 (Tex. App.—Corpus Christi Aug.
29, 2017, orig. proceeding) (granting writ of habeas corpus following trial court’s denial or

relator’s motion to recall warrant); Diocese of Galveston-Houston v. Stone, 892 S.W.2d 169, 173

(Tex. App.—Houston [14th Dist.] 1994, no writ) (mandamus relief on jurisdictional issue

premature where trial court has not yet ruled on it).

       Accordingly, we deny the petition. See TEX. R. CIV. P. 52.8(a).




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE



181194F.P05




                                                –2–